Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2009

USA v. Sandra Buckeridge
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2744




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Sandra Buckeridge" (2009). 2009 Decisions. Paper 1256.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1256


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                      No. 08-2744
                     ____________

           UNITED STATES OF AMERICA,

                                   Appellee

                           v.

          SANDRA YVONNE BUCKERIDGE
                      a/k/a
                Natasha Massicot


                    Sandra Yvonne Buckeridge,

                                Appellant
                     ____________

     On Appeal from the United States District Court
          for the District of the Virgin Islands
                 (D.C. No. 07-cr-00017)
       District Judge: Honorable Curtis V. Gomez
                     ____________

       Submitted Under Third Circuit LAR 34.1(a)
                    April 21, 2009

Before: BARRY, HARDIMAN and COWEN, Circuit Judges.

                 (Filed: June 01, 2009)
                     ____________

              OPINION OF THE COURT
                   ____________
HARDIMAN, Circuit Judge.

       Sandra Buckeridge appeals her conviction for aggravated identity theft in violation

of 18 U.S.C. § 1028A(a)(1) (Count IV). Buckeridge argues that § 1028A(a)(1) requires

that the Government prove beyond a reasonable doubt that she knew the documents she

used in committing her underlying felony belonged to an actual person. This issue, which

was the subject of a difference of opinion among the United States Courts of Appeals,

was resolved by the Supreme Court in Flores-Figueroa v. United States, 129 S. Ct. 1886

(2009). In Flores-Figueroa, the Court held that the Government must show that the

defendant knew that the means of identification he used belonged to another person in

order to prove aggravated identity theft. Id. at 1888. Because the Government made no

effort to prove that Buckeridge had such knowledge, it has rightly conceded in its

supplemental brief that Buckeridge’s conviction for aggravated identity theft must be

vacated. Accordingly, we will vacate Buckeridge’s conviction on Count IV and remand

for resentencing.




                                            2